IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                          Assigned on Briefs November 2012

                STATE OF TENNESSEE v. DESI KRIS MOORE

                  Appeal from the Circuit Court for Bedford County
                         No. 17258    Robert Crigler, Judge


               No. M2012-00772-CCA-R3-CD - Filed January 18, 2013


The defendant, Desi Kris Moore, was convicted of rape of a child, a class A felony, and
aggravated sexual battery, a Class B felony, and received an effective twenty-five-year
sentence. In this appeal, the defendant claims his sentence is excessive and contrary to law.
Following our review of the record, we affirm the judgment of the trial court.

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

J OHN E VERETT W ILLIAMS, J., delivered the opinion of the Court, in which J ERRY L. S MITH
and A LAN E. G LENN, JJ., joined.

Donna L. Hargrove, District Public Defender; Michael J. Collins, Assistant District Public
Defender, for the appellant, Desi Kris Moore.

Robert E. Cooper, Jr., Attorney General and Reporter; Lacy Wilber, Assistant Attorney
General; Charles Crawford, District Attorney General; Michael Randles, Assistant District
Attorney General, for the appellee, State of Tennessee.


                                        OPINION

                          Procedural and Factual Background

       The facts adduced at the October 27, 2011 jury trial are not in dispute. The trial
testimony revealed that the defendant placed his mouth on the penis of the minor victim who
was less than thirteen years of age and that the defendant touched the minor victim’s penis
through the victim’s clothing. The defendant testified at trial and admitted to the specific
conduct alleged. The defendant’s prior statement to law enforcement was introduced at trial
and generally corroborated the trial testimony of the victim and the defendant. The jury
convicted the defendant on one count of rape of a child and one count of aggravated sexual
battery.

        At the sentencing hearing, the trial court sentenced the defendant as a Range I,
standard offender. Recognizing the statutorily mandated twenty-five-year minimum sentence
at 100 percent for rape of a child, the court imposed the twenty-five-year sentence. For the
aggravated sexual battery conviction, the court noted a sentencing range of eight to twelve
years with service at 100 percent. The court found no applicable mitigating circumstances
but indicated it gave great weight to the defendant’s history of criminal behavior or conduct
based on the proof at trial, the defendant’s own testimony, and the reference in the
presentence report to an investigation into the defendant’s alleged possession of thousands
of electronic images involving sexual acts of minors. Having found the existence of this
enhancing factor, the court found it unnecessary to consider the remaining enhancing factors
and imposed a twelve-year sentence for the aggravated sexual battery conviction. After
taking the issue of consecutive versus concurrent sentences under advisement, the court
stated that the absence of psychological proof left it without sufficient evidence to impose
consecutive sentences. Accordingly, the court ordered the twenty-five-year and twelve-year
sentences to run concurrently for an effective twenty-five-year sentence. The defendant
timely filed a notice of appeal.

                                          Analysis

       In this appeal, the defendant maintains that his sentence is excessive and contrary to
law. His argument is essentially two-fold. First, he claims the trial court’s imposition of the
twenty-five-year sentence for rape of a child is excessive and was not appropriate under the
facts in the record. Secondly, for the first time on appeal, the defendant submits that
Tennessee Code Annotated section 39-13-522(b)(2)(A) is unconstitutional.

                                   A. Excessive Sentence

        Our review of a defendant’s challenge to the length, range, or manner of service of
a sentence had been de novo with a presumption that “the determinations made by the court
from which the appeal is taken are correct.” T.C.A. § 40-35-401(d) (2010). In a recent
decision, however, our supreme court provided a thorough review of the more recent
developments in our sentencing laws and adopted a new standard of review for sentencing
in light of these changes. State v. Bise,    S.W.3d       , No. E2011-00005-SC-R11-CD
(Tenn., Sept. 26, 2012). In announcing the new standard of review, the Bise court reasoned:


              [W]hen the 2005 amendments vested the trial court with broad

                                              -2-
              discretionary authority in the imposition of sentences, de novo
              appellate review and the “presumption of correctness” ceased to
              be relevant. Instead, sentences imposed by the trial court within
              the appropriate statutory range are to be reviewed under an
              abuse of discretion standard with a “presumption of
              reasonableness.”

Id. Therefore, we review the defendant’s sentence challenge under an abuse of discretion
standard with a “presumption of reasonableness.” Id.

       We first examine the defendant’s claim that the trial court imposed a sentence that was
excessive in light of the facts of this case. In support of his argument, the defendant cites the
purposes and sentencing considerations of the Tennessee Criminal Sentencing Reform Act
of 1989, but makes no claim that the trial court incorrectly applied or considered enhancing
or mitigating factors or otherwise erred when it ordered the sentences to run concurrently.
Instead, he simply claims the twenty-five-year sentence was excessive. Nonetheless, we will
examine the trial court’s sentencing determinations in their entirety.

       At the sentencing hearing, the court first considered the sentence for the rape of a
child conviction. It determined that the defendant was a Range I standard offender which
typically carried a range of punishment of fifteen to twenty-five years for a Class A felony.
However, citing the statutorily mandated twenty-five-year sentence, the court concluded it
had no discretion to make an upward or downward departure from this sentence. Next, the
court examined the Class B felony conviction of aggravated sexual battery which had a range
of punishment of eight to twelve years. At the hearing, the state recited a list of enhancement
factors including that the defendant has a previous history of criminal convictions or criminal
behavior in addition to those necessary to establish the appropriate range. The court
examined the defendant’s criminal record contained in the presentence report; however, it
placed great weight on a reference in the presentence report that the defendant was under
investigation for alleged possession of thousands of images portraying minors engaged in
sexual acts. This notation in the report coupled with the trial testimony, including the
defendant’s own admissions, satisfied the trial court that the strength of this single factor
warranted imposition of the maximum sentence within the range. Finally, the court, in
ordering the sentences to run concurrently, concluded that the psychological evidence was
insufficient to support consecutive sentences. The resulting effective sentence was twenty-
five years.

       Tennessee Code Annotated section 39-13-522 sets out the elements of the offense of
rape of a child. Section (b)(2)(A) provides that “a person convicted of a first or subsequent
violation of this section shall be punished by a minimum period of imprisonment of twenty-

                                               -3-
five (25) years. The sentence imposed upon any such person may, if appropriate, exceed
twenty-five (25) years, but in no case shall it be less than the minimum period of twenty-five
years.” T.C.A. § 39-13-522 (b)(2)(A). Here, the court correctly concluded that it had no
discretion to impose a sentence below the minimum twenty-five-year sentence mandated by
this section.

       Having reviewed the record, this Court cannot conclude that the trial court erred or
otherwise abused its discretion in imposing the statutorily mandated twenty-five-year
minimum sentence for the rape of a child conviction and in imposing the concurrent twelve-
year sentence for the aggravated sexual battery conviction.

                                     B. Constitutionality

       Within his sentencing challenge, the defendant further contends that the excessive
sentence stems from a statute that is unconstitutional. He claims the mandatory minimum
sentencing provision contained in Tennessee Code Annotated section 39-13-522(b)(2)(A)
violates Article I, section 13 of the Tennessee Constitution and the Eighth and Fourteenth
Amendments to the United States Constitution.

       This issue is raised for the first time on appeal. It was neither addressed in a pretrial
motion or in the defendant’s motion for a new trial even though these same arguments were
available to the defendant. Similarly, the defendant made no objection to the twenty-five-year
sentence on constitutional grounds at the time it was being imposed. This Court will not
address issues raised for the first time on appeal. State v. Alvarado, 961 S.W.2d 136, 153
(Tenn. Crim. App. 1996); State v. Turner, 919 S.W.2d 346, 356-58 (Tenn. Crim. App. 1995).
Such claims are waived. See Tenn. R. Crim. P. 12(b)(2); Tenn. R. App. P. 3(e).

       Notwithstanding waiver, this Court previously addressed the constitutionality of this
section on similar grounds and upheld the statute as constitutional. State v. Rhonda Louise
Medley, No. M2009-02446-CCA-R3-CD (Tenn. Crim. App., at Jackson, Jul. 12, 2011).
Even though the defendant invites us to review this issue for the first time on appeal, in light
of his waiver of the issue and without presenting specific authority to support his position,
we decline to do so. The defendant has failed to establish that he is entitled to relief.

                                       CONCLUSION

       Based upon the foregoing, the judgment of the trial court is affirmed.

                                                    _________________________________
                                                    JOHN EVERETT WILLIAMS, JUDGE

                                              -4-